Appellant attempts to prosecute this appeal from an order of the Probate Court of Marion County entered on the 10th day of April, 1937, wherein the court sustained exceptions to the final report of appellant as special administrator of the estate of Fred T.H. Moss, deceased, and ordered the administrator to file a new report within ten days. On April 27, 1937, appellant filed a motion for a new trial, which motion was overruled on May 26, 1937. The transcript and assignment of errors were not filed in this court until November 24, 1937. No extension of time was asked for in this court, and none was given, as provided for by statute.
It is apparent that the order appealed from is not a final judgment within the meaning of the statute; nor is the order one of the interlocutory orders from which an appeal is 1, 2.  authorized. Stout v. Stout, Admr. (1916),  68 Ind. App. 278, 114 N.E. 473, 131 N.E. 245. It further appears that the transcript was not filed within the time fixed by statute. Section 6-2002 Burns 1933, § 3728 Baldwin's 1934.
For the above reasons the appeal is dismissed.